Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election by telephone
The applicant has elected Group I, or claims 1-17, and 19, 33, and 35 by phone on June 21, 2021 with Attorney Dimitri Kirimis.   Attorney Dimitri Kirimis has indicated that he will be replace by a second successor attorney as he is going in house to prosecute the remaining claims. The office thanks the Attorney Dimitri Kirimis for the election and the interview.   
All of the other claims are withdrawn without prejudice. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.  

    PNG
    media_image1.png
    655
    839
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    742
    1012
    media_image2.png
    Greyscale
Franceschini discloses “1.    (Currently Amended) A method (UAV) broadcasting geolocation information of the UAV, comprising: (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n) 

    PNG
    media_image3.png
    824
    1040
    media_image3.png
    Greyscale
determining ;  (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180)
preparing 
identifying the current geolocation of the UAV, wherein the prepared radio frame is for a radio protocol ; ;  (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180; see paragraph 26-28)
preparing (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”.
Franceschini is silent but Gong teaches “… with the UAV for inclusion in the radio frame: and”  (see claims 1-28 where the uav can provide information to other uavs including software update, a nationality, citizenship, impact energy etc)
Franceschini discloses “…transmitting  (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and 

    PNG
    media_image4.png
    811
    949
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second 
Claims 2-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.  

Franceschini is silent but Gong teaches “… 2.    (Currently Amended) The method (See FIG. 3 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

 3.    (Currently Amended) The method (see paragraph 1075)”. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini is silent but Gong teaches “… 4.    (Currently Amended) The method (see paragraph 168-173);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent Application Pub. No.: US 2016/0270062 A1 to Dinan that was filed in 2015.  
Franceschini is silent but Dinan teaches “…5.    (Currently Amended) The method  (See abstract and paragraphs 98, 101, 103, 104 and 119). 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of DINAN since DINAN teaches that a control channel data point or section can be used in the message for a broadcast of information and if the message information does not match the expected in a second cell portion then the communication channel can be terminated.  Then the 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.  

Franceschini is silent but Gong teaches “… 6.    (Currently Amended) The method   (see paragraph 172-180)”. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent No.: 11,044,192 B2 to Kim et al. that was filed in 2016.    

Franceschini is silent but KIM teaches “…7.    (Currently Amended) The method Channel (PSBCH) to one or more of the other UAVs.  (See col. 13, lines 1-65)”. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of KIM since KIM teaches that a mobility event can be determined in the wireless device.  Then wireless parameters of the signal can be changed to accommodate the resources for the signal to ensure proper uplink and downlink and power consumption using a PSBCH format.   See col. 2, line 29 to col. 4, line 10 of Kim.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of United States Patent App. Pub. No.: US20170374572A1 to Kleinbeck et al. that was filed in 2013.    

Franceschini is silent but Kleinbeck et al. teaches “…8.    (Currently Amended) The method claim k wherein the preparing the radio frame further includes providing latitude, longitude, altitude and  (see paragraph 112, 113, and 288);



Franceschini is silent but Gong teaches “…velocity information (See paragraph 554 where the position of the uav and the velocity of the UAV can be provided in the communication data);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second 

Claims 9-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.  

Franceschini is silent but Gong teaches “… 9.    (Currently Amended) The method direction of travel of the UAV at the current geolocation”.  (See paragraph 520 where a relative direction of the uAV to the air control system). 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

Franceschini is silent but Gong teaches “… 10. (Currently Amended) The method claim k wherein the
preparing the radio frame further includes providing information pertaining to one or more of:
status of a battery on the UAV; (see paragraph 690)
waypoints intended for traverse by the UAV; (see paragraph 785)
identity of the UAV; (see claims 1-28)
type of the UAV;
length of the UAV;
vehicle type of the UAV; (see claim 14)
capabilities of the UAV;
vehicle vendor of the UAV; (see claim 7) 
firmware utilized by the UAV;
software utilized by the UAV;
warnings or alerts from the UAV; and
operational mode of the UAV”.
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without a centralized entity to provide a dynamic and low cost flight control system.   See paragraphs 793-803 and claims 1-28 of Gong.

11.    (Currently Amended) The method 
. (See FIG 1, where the transmitter on the first uav 180-1 provides a signal to the second uav and third uav 100-1 and 100-n; see paragraph 38 where this data is used for collision avoidance purposes )

    PNG
    media_image5.png
    893
    972
    media_image5.png
    Greyscale
Franceschini is silent but Gong teaches “…12.    (Currently Amended) The method (See FIG. 28 where the base station 2840 provides a radio message that certain drones are not permitted access to an airspace 2820a; see paragraph 869-890) ;


Franceschini is silent but Gong teaches “…13.    (Currently Amended) The method information broadcast from the second UAV is via a direct peer-to-peer sidelink communication with the second UAV. (see paragraph 180; see FIG. 40 where the first drone can communicate with a second drone 4020b; see paragraph 799-805; see paragraph 926 where the mobile geofencing device can be an aerial vehicle);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic model of the motion can be taken to reveal a three dimensional velocity and acceleration of the object and so they avoid this area. This profile 4030 can be used for collision avoidance purposes that is highly accurate. Additionally, the drones can include an ad hoc flight control system without 

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of U.S. Patent No.: 9,882,640 B1 to Chaudhuri et al. that was filed in 2016.  

Franceschini is silent but Chaudhuri et al, teaches “…14.    (Currently Amended) The method claim 11 further comprising:
utilizing a timer (see col. 7, line 61 to col. 8, line 65);
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Chaudhuri since Chaudhuri teaches that stale data can be discarded as erroneous.  In this manner, older stale broadcast data can 

Claims 15-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015 and in view of U.S. Patent Application Pub. No: US20170374572A1 to Kleinbeck.  

Franceschini is silent but Klienbeck et al, teaches “…15.    (Currently Amended) The method (see claims 1-14)”. 
Klienbeck teaches “..retransmitting information contained in the transmission received from the another entity by including the information contained in the transmission received from the another entity in the other information portion of the radio frame”. (see paragraph 300-304 and claims 1-2)


Franceschini is silent but Kleinbeck et al, teaches “…16.    (Currently Amended) The method 
retransmitting information contained in the transmission received from the another entity by including the information contained in the transmission received from the another entity in the other information portion of the radio frame, wherein the(see paragraph 300-304 and claims 1-2)
retransmitting is utilizing a different communication protocol than a protocol used to receive the transmission from the an other-party entity”.  (see paragraph 300-304 and 311-315)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Kleinbeck since Klienbeck teaches that a number of mobile devices can share hints about communication data and then a mobile device can use this rebroadcast hints to alter its state to have improved reception from an aircraft transmitter.      See abstract and paragraph 300-310 of BURCH.

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.  

Franceschini is silent but Gong teaches “…17.    (Currently Amended) The method claim 1. wherein the transmitting the radio frame includes transmitting the radio frame using one or more communication protocol based on:
third generation (3G) radio communication; (see paragraph 193)
 fourth generation (4G) radio communication; (see paragraph 193) 
4G Long Term Evolution (LTE); (see paragraph 193)
fifth generation (5G) radio communication;
5G New Radio (NR or NX) radio communication;
802.11 radio communication;
802.15.4 radio communication;
wireless personal area network radio communication;
Internet of Things (IoT) radio communication; and low-power wide area network radio communication”.
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the 

Claims 19, 33 and 35 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Pub. No: 2,175,290 A1 to Franceschini et al. (US20100085236A1) and in view of U.S. Patent Pub. No. US 2016/0292403 to Gong that was filed in 2015.  

    PNG
    media_image1.png
    655
    839
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    742
    1012
    media_image2.png
    Greyscale
Franceschini discloses “19.    (Currently Amended) A computer-readable storage medium (UAV). cause the UAV to perform operations comprising: (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones  
    PNG
    media_image3.png
    824
    1040
    media_image3.png
    Greyscale

determining, by the UAV. current geolocation of the UAV by communicating with a
geolocation service and utilizing the geolocation service to geolocate the UAV; (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is 
preparing, by the UAV. a radio frame that includes geolocation information identifying the current geolocation of the UAV. wherein the prepared radio frame is for a radio protocol; (see FIG. 2 where the global positioning system 185 provides the GPS location to the GPS interface 110 and then this positional data is formatted to a message in block 120 and then it is amplified in power 170 and transmit via an antenna 180; see paragraph 26-28)
preparing, by the UAV. other information associated (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”.
Franceschini is silent but Gong teaches “… with the UAV for inclusion in the radio frame; and (see claims 1-28 where the uav can provide information to other uavs including software update, a nationality, citizenship, impact energy etc)


Franceschini discloses “…transmitting, by the UAV. the radio frame that includes the geolocation information and the other information to broadcast the current geolocation of the UAV”. (see FIG. 4 where 1. The uav position and 2. The uav identification are provided and broadcast as a message in block 406 to other manned aircraft 200-m and to other drones 100-1 in FIG. 1 and 100-n)”.
Franceschini is silent but Gong teaches “…33.    (New) The method of claim 1, wherein the prepared radio frame is for a radio protocol of one of a 3rd Generation Partnership Project (3GPP) radio protocol, a WiFi radio protocol, a wireless personal area network protocol and a low-power wide-area network protocol”. (see paragraph 193)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight regulation and a second geo-fence indenticiation ID2. Also a base station can provide similar messages 4010b to each drone 4020a-b.     This is used to determine a speed and acceleration of the drones/target and to detect the drone’s speed and acceleration and position. Then a kinematic 

Franceschini is silent but Gong teaches “…35.    (New) The computer-readable storage medium of claim 19, wherein the prepared radio frame is for a radio protocol of one of a 3rd Generation Partnership Project (3GPP) radio protocol, a WiFi radio protocol, a wireless personal area network protocol and a low-power wide-area network protocol”. (see paragraph 193)
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Franceschini and the teachings of Gong since Gong teaches that in FIG. 40 a first UAV 4010a can communicate a message 4030 including a first flight regulation in the message and a geo-fence identification ID1 in the message and a second UAV 4020b also can provide a message 4030 that includes a second flight 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668